Citation Nr: 1622548	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to increases in the (10 percent, each, prior to February 17, 2016, and 20 percent, each, from that date) "staged" ratings assigned for peripheral neuropathy of the right and left lower extremities.  


REPRESENTATION

Appellant represented by:	Harold W. Conick, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for peripheral neuropathy of each lower extremity.  A February 2016 rating decision increased the ratings for the peripheral neuropathy to 20 percent, each, effective February 17, 2016.  In March 2016, VA received a VA Form 21-22a in favor of Harold W. Conick, Esq.  In April 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  

Issues seeking increases in the ratings for right and left lower extremity peripheral neuropathy were raised in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDING OF FACT

In a March 2016 written statement, prior to the promulgation of a Board decision in the matters, the Veteran withdrew his appeals seeking increases in the ratings for right and left lower extremity peripheral neuropathy; there is no question of fact or law remaining before the Board to consider in the matters.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeals are met with respect to the issues seeking increases in the ratings for right and left lower extremity peripheral neuropathy; the Board has no further jurisdiction to consider appeals in the matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §  20.204 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision in the matter, and is effective when received.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  

In a March 2016 signed statement with a cover letter by his attorney, titled "APPEALS SATISFACTION NOTICE," the Veteran withdrew his appeals seeking increases in the ratings assigned for his right and left lower extremity peripheral neuropathy, by indicating he was satisfied with the ratings assigned.  At the April 2016 videoconference hearing the undersigned explained the jurisdictional problem arising from the withdrawal, and summarized the governing regulation.  The Board has considered the Veteran's April 2016 testimony regarding his submission of the March 2016 statement.  Notably, the March 2016 signed statement by the Veteran was accompanied by a cover letter from his attorney (who should be aware of the governing regulatory criteria).  The withdrawal was effective when received.  See 38 C.F.R. § 20.204(b)(3).  Hence, at that point the Veteran's appeals were terminated.  

Accordingly, there is no allegation of error in fact or law for appellate consideration regarding the matter of the ratings assigned for right and left lower extremity peripheral neuropathy, and the Board has no further jurisdiction to consider an appeal in the matters.  Accordingly, the appeals seeking increases in the ratings for right and left lower extremity peripheral neuropathy must be dismissed.  





ORDER

The appeals seeking increases in the ratings for right and left lower extremity peripheral neuropathy are dismissed.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


